FILED
                              NOT FOR PUBLICATION                           DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: KAREN MICHELE ROZIER,                     No. 13-60106

                Debtor,                          BAP No. 12-1359


KAREN MICHELE ROZIER,                            MEMORANDUM*

                Appellant,

 v.

U.S. BANK N.A.,

                Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Pappas, and Dunn, Bankruptcy Judges, Presiding

                             Submitted: December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Karen Michele Rozier appeals pro se from the Bankruptcy Appellate Panel’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s order granting U.S. Bank

N.A.’s motion for relief from stay with respect to certain real property. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

       U.S. Bank had standing to seek relief from the automatic stay with respect to

certain real property because U.S. Bank established that it had a colorable claim to

the property. See Arkison v. Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir.

2013) (per curiam) (“[B]ecause final adjudication of the parties’ rights and

liabilities is yet to occur, a party seeking stay relief need only establish that it has a

colorable claim to the property at issue.”); see also Mayfield v. United States, 599

F.3d 964, 970 (9th Cir. 2010) (“Standing is a question of law that we review de

novo.”).

       We reject Rozier’s contentions regarding the alleged bias of the bankruptcy

court judge and a member of the BAP.

       Rozier’s request for judicial notice is denied.

       AFFIRMED.




                                             2                                      13-60106